DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-15 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(q) and (r) for including lead lines which are not attached to a structure or given an arrow to point to said structure. See, for example, “11” in Figures 1, 2, and 12A-12C. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Objections
	Claim 1 is objected to because at line 5, “plain” should read --plane--.
	Claim 4 is objected to because at line 2, “claim 1” should read --claim 2--, given the reference to “the flexible tongue” in line 2. As such, for the purpose of this action, claim 4 has been interpreted as depending from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10 2014 110 123 (Schulte ‘123; the citations of which are taken from the attached translation).
Regarding claim 1, Schulte ‘123 discloses a set of panels (1; see Figure 1) comprising a first panel (4) with a first main plane and a second panel (3) with a second main plane, wherein 
the second edge comprises a first edge tongue (9),
a first panel surface of the first panel comprises an edge groove (16), wherein the first edge tongue is configured to cooperate with the edge groove for locking together the first edge and the second edge in a first direction which is perpendicular to the second main plane (see Figure 1),
the second edge comprises a second edge tongue (27),
the second edge tongue comprises a tongue groove (29),
the first edge comprises a locking element (30), said locking element is configured to cooperate with the tongue groove for locking together the first edge and the second edge in a second direction which is perpendicular to the first main plane (see Figure 1).
Regarding claim 5, Schulte ‘123 discloses an angle (δ) between the junction plane (26) and the second main plane is about 45° (see paragraph [0021]).
Regarding claim 6, Schulte ‘123 discloses the first edge tongue (9) does not extend through the junction plane (26; see Figure 1, where the first edge tongue is wholly on one side of the junction plane).
Regarding claim 7, Schulte ‘123 discloses the first edge (24) comprises a third edge tongue (18).
Regarding claim 8, Schulte ‘123 discloses a first locking surface (at 30) of the third edge tongue (18) is configured to cooperate with a second locking surface (at 29) of the second edge tongue (27) for locking in the second direction (see Figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte ‘123 in view of US 9,655,442 (Boo).
Regarding claim 2, Schulte ‘123 discloses the set of panels as claimed in claim 1, but does not expressly disclose the locking element (30) comprises a flexible tongue arranged in an insertion groove.
Boo teaches forming a locking element (30) as a flexible tongue (see, e.g., column 6, line 49) arranged in an insertion groove (20; see Figures 7A-7D) in order to increased strength and stability (see column 1, lines 41-43). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of Schulte ‘123 such that the locking element comprises a flexible tongue arranged in an insertion groove, as taught in Boo, in order to increased strength and stability.
Regarding claim 4, Boo teaches the flexible tongue (30) extends through a centre plane of the first panel (4; see Figures 7A and 7D).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schulte ‘123 in view of DE 10 2012 103 831 (Schulte ‘831; the citations of which are taken from the attached translation).
Regarding claim 13, Schulte ‘123 discloses the set of panels as claimed in claim 1, but does not expressly disclose the mechanical locking device further comprises at least one rod-shaped element at the second edge (22) and at least one insertion groove at the first panel surface, wherein the rod-shaped element is configured to be inserted into the insertion groove, the rod-shaped element extends essentially parallel with the second panel surface, and the insertion groove extends into the first panel surface at an angle that is essentially perpendicular to the first panel surface.
Schulte ‘831 teaches a mechanical locking device further comprises at least one rod-shaped element (26) at a second edge and at least one insertion groove at the first panel surface, wherein the rod-shaped element is configured to be inserted into the insertion groove, the rod-shaped element extends essentially parallel with the second panel surface, and the insertion groove extends into the first panel surface at an angle that is essentially perpendicular to the first panel surface (see annotated Figure 1 below). Schulte teaches this structure creates additional rigidity for positioning of the connection of the set of panels (see paragraph [0045]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mechanical locking device of Schulte ‘123 such that it further comprises at least one rod-shaped element at a second edge and at least one insertion groove at the first panel surface, wherein the rod-shaped element is configured to be inserted into the insertion groove, the rod-shaped element extends essentially parallel with the second panel surface, and the insertion groove extends into the first panel surface at an angle that is essentially perpendicular to the first panel surface, as taught in Schulte ‘831, in order to create creates additional rigidity for positioning of the connection of the set of panels.

    PNG
    media_image1.png
    322
    528
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 4 of Schulte ‘831
Regarding claim 14, the combination of Schulte ‘123 and Schulte ‘831 teaches the rod- shaped element (26) enters the insertion groove before the second locking surface meets the locking element (an inherent feature, given the length of the rod-shaped element compared to the surrounding structure).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schulte ‘123.
Schulte ‘123 discloses the set of panels as claimed in claim 1, but does not expressly disclose a ratio between a thickness T of the second edge tongue (27) and a thickness Y of the first (4) and/or second panel (3) is within the range of about 0.1 to about 0.5.
Applicant is reminded that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the set of panels of Schulte ‘123 such that a ratio between a thickness T of the second edge tongue and a thickness Y of the first and/or second panel is within the range of about 0.1 to about 0.5, as such a modification involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification given the strength constraints of the set of panels.

Allowable Subject Matter
Claims 3 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the combination of Schulte ‘123 and Boo teaches the set of panels as claimed in claim 2, but fails to teach the junction plane (26 of Schulte ‘123; J of Boo) extends through the insertion groove (20 of Boo). Each of Schulte ‘123 and Boo expressly teach the locking element (and therefore also the insertion groove of Boo) being positioned on one side of the junction plane. The prior art fails to fairly show or suggest a modification to the combination of Schulte ‘123 and Boo such that teach the junction plane (26 of Schulte ‘123; J of Boo) extends through the insertion groove.
Regarding claims 9-12, Schulte ‘123 discloses the first edge tongue (9) has a first edge tongue surface (15), but fails to disclose an angle between the first edge tongue surface and the second main plane preferably is about 45°. Instead, the first edge tongue of Schulte ‘123 extends orthogonally to the second main plane. The prior art fails to fairly show or suggest a modification to Schulte ‘123 such that the first edge tongue has a first edge tongue surface, but fails to disclose an angle between the first edge tongue surface and the second main plane preferably is about 45°. Further, Schulte ‘123 explicitly teaches away from such an angle in paragraphs [0039]-[0040].
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
December 29, 2021